Citation Nr: 9901610	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the principle amount 
of $16,447.00.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1953 to March 
1955.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office's Committee on Waivers and Compromises 
(RO).  In May 1996, the appellant requested a waiver of the 
recovery of the overpayment of nonservice-connected pension 
benefits in the amount of $16,447.00.  A September 1996 
Decision on Waiver of Indebtedness by the RO denied the 
appellants request.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the RO.

2.  The RO has determined that the appellant was overpaid 
nonservice-connected pension benefits in the amount of 
$16,447.00.  

3.  The appellant was notified by the VA, at the time of his 
original award letter, as well as in subsequent 
correspondence, that a nonservice-connected pension was an 
income-based program, that he should notify the VA 
immediately of any changes in income, and that failure to 
promptly report income could cause an overpayment which would 
be subject to recovery.

4.  The appellant was at fault in the creation of the 
overpayment of nonservice-connected pension benefits because 
despite the notice provided to him, he did not promptly 
report the change in his income to the VA.  

5.  The VA was not at fault in the creation of the 
overpayment of the nonservice-connected pension benefits. 

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.

7.  The appellants income, with consideration of the costs 
of life's basic necessities, is sufficient to permit 
repayment of the overpayment indebtedness without resulting 
in excessive financial difficulty, and the collection of that 
indebtedness would not defeat the purpose of the pension 
benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected pension 
benefits, in the amount of $16,447.00, would not be against 
equity and good conscience. 38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is found that the appellants claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  Further, after examining the record, the Board 
is satisfied that all relevant facts have been properly 
developed and that the evidence of record is sufficient to 
render a fair and equitable determination of the matter at 
hand.

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

On February 22, 1994, the appellant filed an application for 
compensation or pension.  He indicated that his address was 
P.O. Box 57, Albertson, North Carolina.  He reported that he 
was not currently employed and that he last worked in 
December 3, 1993.  The appellant reported that he and his 
spouse had zero monthly income and his net worth was zero.   

In April 1995, the VA notified the appellant that his claim 
for a nonservice-connected pension was granted, effective 
March 1, 1994.  The VA informed the appellant that the 
award is based on no ($0) countable annual income for you and 
your spouse.  If your family income changes, you must tell us 
immediately.  Pension is a program based on need.  Income 
must be within limits established by law.  The letter was 
sent to the appellant at the North Carolina address.   

In a November 1995 letter, the VA reminded the appellant to 
notify the RO immediately if there was a change in his or his 
familys income and to report income which was previously not 
reported.  

In a May 1996 Improved Pension Eligibility Verification 
Report (EVR), the appellant reported that from January 1, 
1994 to April 1, 1994, he received $15,261.00 in gross wages 
from employment.  He reported that from January 17, 1995 to 
March 21, 1995 and from July 10, 1995 to September 1, 1995, 
he received $16,302.00 in gross wages.  He reported that his 
spouses income for 1995 and for 1996 was zero.  In a 
statement, dated in September 1995 and received by the RO in 
May 1996, the appellants employer stated that the appellant 
was on assignment from January 17, 1995 to March 21, 1995 and 
from July 10, 1995 to September 1, 1995; his hourly rate was 
$23.50.  A 1994 W-2 Wage and Tax Statement indicates that the 
veterans wages were $15,261.80.  A 1995 W-2 Wage and Tax 
Statement indicates that the appellants wages were 
$16,302.00.  

In a statement received in May 1996, the appellant stated 
that he worked in January 1, 1994, he had a stroke in July 
1994, and he underwent an operation in August 1994.  

In a May 1996 letter, the VA informed the appellant that his 
VA pension award was adjusted due to his reported earned 
income.  The VA determined that from March 1, 1994, the 
appellants countable annual income was $15,261.00.  From 
January 1, 1995, his countable annual income was $16,302.00.  
From October 1, 1995, his countable annual income was zero.  

In June 1996, the VA informed the appellant that an 
overpayment of the nonservice-connected pension benefits, in 
the amount of $16,447.00, was created.  

In a June 1996 statement, the appellant stated that he had 
applied for a VA pension in February 1994, at which time he 
was unemployed and in failing health.  In July 1994, he had 
several strokes and underwent brain surgery in August 1994.  
After his recovery, his medical bills were mounting and he 
had to take a job in January 1995.  He worked for 16 weeks in 
1995 and the job was in California.  During that time, he was 
not notified that his pension had been approved.  Therefore, 
he did not notify the VA of his employment.  He indicated 
that the April 1995 letter from the VA did not reach him in 
California.  The appellant stated that his living expenses 
consumed all of his income; he submitted a list of his 
expenses while living in California.  The appellant indicated 
that he had no intention to defraud the VA.  He asserted, in 
essence, that his VA benefits were his only source of income, 
and due to his medical condition, he was unable to return to 
work.  

In a June 1996 Financial Status Report, the appellant stated 
that his monthly income was $900 in VA nonservice-connected 
pension benefits.  His spouses monthly income was zero.  His 
monthly expenses totaled $941.50 and included $400 for food, 
$200 for utilities and heat, $75 for car insurance, $42.40 
for his spouses Medicare, $41 for life insurance, $22 for 
AARP insurance, and $161 for installment contracts.  He 
reported that he had $9,500 in debt.  The appellant reported 
that he had two automobiles which were worth $2000 each.  He 
did not have cash in the bank or any other assets.    

In a September 1996 Decision on Waiver of Indebtedness, the 
RO denied the appellants request for a waiver.  The RO 
determined that it would be against equity and good 
conscience to grant the waiver since the appellant was at 
fault for not correctly reporting all of his income from all 
sources.  The RO indicated that the appellant was informed 
that he had to notify the VA immediately of any changes in 
his income.  The RO stated that the appellants check should 
have been returned to the VA with the correct income 
information attached so that his award could have been 
adjusted.  Based upon these findings, the RO determined that 
fault on the part of the appellant was established, and a 
waiver of the debt would be unjust enrichment on the 
appellants part.  

In May 1997 statement, the appellant indicated that when his 
request for assistance was approved in April 1995, he was 
working in California.  His mail had been forwarded to him in 
California from North Carolina and it was several weeks after 
the middle of April when he got his mail.  The appellant 
stated that he needed money to live on between February 1994 
and mid-April 1995, so he managed to get work.  The appellant 
requested the RO to waive his overpayment indebtedness since 
he had no way to pay the indebtedness.  He stated that the VA 
had reduced the amount of VA benefits by the amount of $200 a 
month and it was very hard for him to live on that amount.   

In May 1997, the VA informed the appellant that they had 
received notice from the Social Security Administration that 
his spouse was now receiving monthly Social Security benefits 
in the amount of $1,147.40 and that the appellant had not 
informed them of this income.  

In a May 1997 statement, the appellant indicated that he was 
receiving Social Security benefits in the amount of $1,147.00 
a month.  He indicated that he received his first Social 
Security payment, in the amount of $1,115.00, on October 4, 
1996.  In January 1997, his benefits were increased to 
$1,147.00.  In March 1997, he received a lump sum payment in 
the amount of $7,805, which was a payment of benefits 
retroactive to March 1996.  The appellant submitted a letter 
from the VA which was dated in August 1995.  In this letter, 
the VA informed the appellant about the new Eligibility 
Verification Report rules.  The VA informed the appellant 
that he must tell the VA if his income had changed in 1994.  
The appellant indicated that he did not understand the August 
1995 letter because his circumstances had not changed.   

In July 1997, the VA informed the appellant that they were 
terminating his payments since they received evidence showing 
that the appellants income had changed.

At a hearing before the Board in October 1998, the appellant 
stated that when he filed a claim for VA benefits in 1994, it 
was his understanding that he was filing a claim for service-
connected disabilities.  Hearing Transcript, hereinafter Tr., 
3.  He worked in California in February, March and April 1994 
and in January, February and March 1995.  Tr. 12.  After 
March 1995, he stayed in California and began working again 
in June, July and August.  Tr. 12.  He went back to North 
Carolina after August 1995.  Tr. 12.  His legal residence was 
in North Carolina while he worked in California.  Tr. 11.  
His brother forwarded his mail to him in California.  Tr. 4.  
The only piece of mail he got in April 1995 was the back 
payment of VA benefits, and it wasnt until September or 
October of that year when he received a letter informing him 
of the nature of the benefits.  Tr. 4.  The appellant did not 
actually see the letter telling him that the benefits were 
service-related or not service-related until he got back to 
North Carolina.  Tr. 4.  When he found out that the 
retroactive check he received was not for service-connected 
conditions, he informed the North Carolina Division of 
Veterans Affairs; he thought that paperwork was submitted.  
Tr. 4.  The appellant stated that his credit card payments 
were so high because his spouse had medical problems that 
were not covered by Medicare.  Tr. 7.  He stated that he also 
had monthly medical expenses for prescription medications; 
the month before last, he had to pay $500 for medicine and 
last month, he had to pay $200 for medicine.  Tr. 8.  The 
appellant and his representative asserted that the appellant 
made a good faith effort to inform the VA of his income 
change and that collection of the indebtedness would create 
undue hardship on the part of the appellant.  Tr. 17.  

In an October 1998 statement, the appellant indicated that 
his monthly expenses included $70 for natural gas, $200 for 
lights, $400 for groceries, $50 for telephone, $300 for 
medicine, $300 for credit cards, and $300 for rent, which 
totaled $1,320.  He indicated that his monthly income was 
$1,171 in Social Security benefits and his spouses monthly 
income was $528 in Social Security benefits, which totaled 
$1,699.  He also stated that he owed L.M. Hospital $1,200 and 
he owed J.B.W. $730.  

Pertinent Law and Regulations

Generally, entitlement to improved nonservice-connected 
disability pension exists if a veteran served in the active 
military, naval or air service for 90 days or more during a 
period of war; is permanently and totally disabled from 
nonservice-connected disability not due to the veteran's own 
willful misconduct; and meets the net worth requirements and 
has an annual income not in excess of the applicable maximum 
annual pension rate.  38 C.F.R. § 3.3(a)(3) (1998). 

Payments of any kind and from any source are countable income 
for determining eligibility for VA pension benefits, unless 
specifically excluded by law.  38 U.S.C.A. § 1521(b) (West 
1991); 38 C.F.R. § 3.271(a) (1998).  A person who is 
receiving pension benefits is required to report to the VA in 
writing any material change or expected change in his or her 
income, net worth, or other circumstance that affects the 
payment of benefits.  38 U.S.C.A. § 1506 (West 1991 and 
Supp.1998); 38 C.F.R. §§ 3.277, 3.660 (1998).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery if not waived.  38 C.F.R. § 
3.660(a)(3) (1998). 

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience. 38 U.S.C.A. § 5302(c) (West 1991 and Supp. 1998); 
38 C.F.R. §§ 1.963(a), 1.965(b) (1998). 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the debtor, and, (6) whether the debtor changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Analysis

As noted above, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: 
(1) Fraud, (2) misrepresentation, (3) bad faith. 38 U.S.C.A. 
§ 5302.  The Board's review of the record reflects that the 
Committee has resolved this question in favor of the 
appellant, finding, in essence, that his actions did not 
constitute fraud, misrepresentation or bad faith.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The Board has carefully reviewed the entire record, in light 
of the appellants contentions and the applicable law and 
regulations.  The Board finds that the fault of the appellant 
in the creation of the overpayment indebtedness was 
significant.  The record shows that the overpayment of 
nonservice-connected pension benefits was created by the 
appellants actions.  The appellant incorrectly reported his 
income when he first filed his application for VA 
compensation and pension benefits in February 1994.  The 
evidence of record shows that the appellant worked from 
January 1994 to April 1994 and he earned $15,261.80 in 1994.  
However, at the time the appellant filed his application for 
VA compensation or pension benefits, he reported that he had 
zero income.  The evidence of record further shows that in 
1995, the appellant worked from January to March 1995 and 
from July to September 1995.  His income in 1995 was $16,302.  
In April 1995, the appellant was awarded nonservice-connected 
pension benefits, effective March 1, 1994, based upon his 
report of zero annual income.  The appellant did not inform 
the VA that he had, in fact, received income in 1994 and 1995 
until May 1996.  The evidence of record shows that the 
appellant was informed by the VA that he should contact the 
VA immediately of any income changes in April 1995, August 
1995, and November 1995.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

The Board finds that the appellants actions directly 
resulted in the creation of the overpayment indebtedness 
because he did not timely notify the VA of his change in 
income.  A VA pension recipient must notify the VA of all 
circumstances which will affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
his or her income changed. 38 C.F.R. § 3.660(a)(1).  The 
evidence of record shows that the appellant had been properly 
advised that the pension program was income based and that he 
was under an obligation to accurately and completely report 
all income and the sources thereof.  Nonetheless, the 
appellant did not report to the VA, in a timely manner, the 
income received by him.  

The appellant contends that he was not at fault in the 
creation of the overpayment indebtedness, since he was 
unaware that his was awarded nonservice-connected pension 
benefits until October or November 1995.  He asserts that he 
did not receive notification that the VA benefits were due to 
an award of nonservice-connected pension benefits in April 
1995 because his mail was not properly forwarded from North 
Carolina to California.  Thus, the creation of the 
overpayment was not his fault.  

The Board does not find this argument persuasive.  The Board 
notes that the appellant listed his North Carolina address as 
his current address when he applied for VA benefits.  The VA 
properly sent the appellants correspondence to that address.  
If the appellants mail was not being forwarded to him in a 
timely manner, that was no ones fault but his own.  It was 
the appellants responsibility to ensure that his mail was 
being correctly forwarded and he took the risk of having his 
family members determine what mail to forward.  

The evidence further shows that the appellant admitted that 
he became aware that he was receiving nonservice-connected 
pension benefits in November 1995.  Review of the record 
reveals that he was informed by the VA in writing in November 
1995 and in August 1995 that the award was based upon the 
appellants annual income and that he should report any 
changes in income to the VA immediately.  However, the 
appellant did not report the changes in his income to the VA 
until May 1996.  The appellants failure to timely notify the 
VA of his income change led to the creation of the 
overpayment indebtedness.  

The appellants income for the period in question was at a 
level which did not permit payment of pension, and had he 
provided correct financial information to the VA, the running 
award of pension would not have been continued.  The VA took 
appropriate action to terminate his award once information 
was received regarding the previously unreported income.  
Thus, all fault in the creation of the debt rests with the 
appellant.  

The Board finds that the VA was not at fault in the creation 
of the overpayment indebtedness.  The VA notified the 
appellant, in a timely manner, of the award of the 
nonservice-connected pension benefits and sent the 
appellants correspondence to the address provided by the 
appellant.  The VA based the award of nonservice-connected 
pension benefits upon information that was provided by the 
appellant.  
  
The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension, 
as noted above, is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  Recovery of those amounts to which the appellant 
was not entitled would not defeat the purpose of the benefit.  
This would not affect the appellants other sources of 
income, including Social Security benefits.  On the other 
hand, the failure of the Government to insist upon its right 
to repayment of this debt would result in his unjust 
enrichment at the expense of the Government.  The appellant 
in this case did not, according to the available record, 
change his position to his detriment and as a result of the 
award of pension.

Finally, the Board must analyze whether recovery of the 
overpayment from the appellant would result in undue 
financial hardship.  The evidence of record shows that the 
appellants and his spouses monthly income from Social 
Security benefits totals $ 1,699.00.  The appellant reported 
that his monthly expenses totaled $ 1,620.00.  The appellant 
has a positive monthly balance of $79.  The Board points out 
that the appellants monthly expenses include a $300 payment 
for credit card indebtedness.  The Board emphasizes that the 
appellant is expected to accord a debt to the VA the same 
regard given to any other debt.  The Board also points out 
that the appellant did not account for the VA pension 
benefits that were paid to him while he was working.  With 
prudent budgeting, it is apparent that collection of the 
overpayment would not in any way deprive the appellant of the 
basic necessities of life.  There is no evidence that he will 
be forced to endure a lack of food, clothing, shelter, or 
medical care as a result of the collection of the debt.  
Thus, there is no indication that recovery of the overpayment 
would cause undue hardship.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  This is so, particularly since 
the appellant continued to accept VA pension at a time when 
he was not entitled to the full amount.  The Board finds, 
therefore, that under the principles of equity and good 
conscience, taking into consideration all of the specifically 
enumerated elements of 38 C.F.R. § 1.965(a), it would not be 
unfair to recover the appellants overpayment indebtedness in 
the amount of $ 16,447.00.  The end result would not be 
unduly favorable or adverse to either the Government or the 
appellant.  The evidence in this case is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. § 5107(b).  Accordingly, the prior decision of the 
RO is affirmed, and the appellants request for a waiver is 
denied.


ORDER

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits, in the principle amount of $16,447.00, is 
denied. 



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
